IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                Assigned on Briefs September 15, 2015 at Knoxville

                 STATE OF TENNESSEE v. KENDRA MAHAN

                 Appeal from the Criminal Court for White County
                Nos. CR4758 & CR4759 David A. Patterson, Judge



               No. M2014-02534-CCA-R3-CD – Filed October 21, 2015



The Defendant, Kendra Mahan, appeals as of right from the White County Criminal
Court’s revocation of her six-year community corrections sentence and order of total
incarceration relative to her guilty-pleaded convictions for attempted introduction of
contraband into a penal institution, aggravated burglary, and theft of property valued over
$500.00 but less than $1,000.00. The Defendant contends that she was not afforded due
process because the trial court failed to make sufficient findings of fact. The Defendant
also submits that the evidence presented at the revocation hearing was insufficient to
establish that a violation of the conditions of her probation—either failure to pay court
costs and restitution or a failed drug test—occurred. Following our review, we affirm the
trial court’s revocation of the Defendant’s community corrections sentence, but we
remand for entry of an amended revocation order reflecting credit for time served and for
correction of the “original sentence length.”

        Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal
                         Court Affirmed; Case Remanded
D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ALAN E. GLENN, JJ., joined.

Michael J. Rocco (on appeal), and Brandon S. Griffin (at hearing), Sparta, Tennessee, for
the appellant, Kendra Mahan.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Bryant C. Dunaway, District Attorney General; and Phillip Hatch, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                       OPINION
                              FACTUAL BACKGROUND

       On May 3, 2011, a White County grand jury indicted the Defendant in Case
Number CR4758 for introduction of contraband into a penal institution. See Tenn. Code
Ann. § 39-16-201. On that same day, the Defendant was also charged in Case Number
CR4759 with aggravated burglary and five counts of theft of property of various values.
See Tenn. Code Ann. §§ 39-14-103, -105, -403. The Defendant thereafter entered into a
negotiated plea agreement on August 15, 2011, which encompassed both cases. She pled
guilty to attempted introduction of contraband into a penal institution, aggravated
burglary, and Class E felony theft. The remaining charges were dismissed.

        In exchange for her pleas of guilt, she received an effective four-year sentence in
Case Number CR4759 (concurrent terms of four years for the aggravated burglary
conviction and one year for the theft of property conviction) and a two-year sentence in
Case Number CR4758. The sentences for each case were run consecutively, resulting in
a total effective sentence of six years as a Range I, standard offender, with “[one] year to
serve—released to Teen Challenge [Program]—credit for time at Teen Challenge up to
[one] year.” At the conclusion of that program, the remainder of her sentence was to be
served on supervised probation. Additionally, the Defendant was required to pay court
costs and pay restitution, in a total amount of $20,996.00 to multiple victims and “up to”
$500.00 to another victim, as a special condition of her aggravated burglary conviction.

        A violation of probation warrant was issued on December 13, 2013, wherein it
was alleged that the Defendant violated the conditions of her probationary sentence in the
following respects: failure to inform her probation officer before changing her residence;
failure to report to her probation officer; failure to pay all required fees, owing $700.00;
and failure to follow special conditions imposed by the court, owing $22,271.50 to the
court for costs and restitution to the victims. Based upon this warrant, the trial court
partially revoked the Defendant’s sentence on February 13, 2014, ordering her to serve
fifteen days in jail after her child was born and transferring her supervision from
probation to the Community Corrections Program. The Defendant initialed each of the
twenty-three conditions imposed and signed the order placing her with community
corrections.

       On October 17, 2014, a violation of community corrections warrant was issued.
This time it was alleged in the warrant that the Defendant violated the conditions of her
sentence in the following respects: failure to obey the law of this state, having been
indicted in White County for four counts of passing worthless checks on July 14, 2013,
while on probation; failure to pay court costs, owing $1,200.00, and restitution, owing
$21,000.00; and failure to remain drug-free, testing positive for amphetamines and
oxycodone on September 8, 2014. A revocation hearing was held.

                                            -2-
       At the hearing, Community Corrections Officer Daniel Hawkins testified that he
supervised the Defendant following her transfer to the Community Corrections Program.
He confirmed that the Defendant was supposed to pay $21,000.00 in restitution to the
victims as a condition of her sentence and said that, to his knowledge, she had not made
any payments towards this obligation. Additionally, with regard to payment of court
costs, he had “not received any receipts” from the Defendant. He later clarified that, if
she had previously paid while on probation, he would not have knowledge of such.

        Ofc. Hawkins testified that he collected a drug test sample from the Defendant on
September 8, 2014, and sent it to Redwood Toxicology Laboratory. According to Ofc.
Hawkins, the presence of amphetamines and oxycodone was detected in the Defendant’s
sample. Ofc. Hawkins testified that, when he began supervising an individual, there were
standard questions he asked. He said that one such question was “whether or not the
person [was] currently using a prescribed medication” and that he asked this question “of
all [his] clients.” Ofc. Hawkins was then asked, “And if that would have been asked in
[the Defendant’s] case, would you have notated that in your file?” In response to that
question, he stated, “I would, I would ask her to give me proof of, you know,
prescriptions.” According to Ofc. Hawkins, the Defendant had not provided him with
any prescriptions during the eight months of her supervision. He further agreed that the
“[f]irst time that [he had] heard of her taking any controlled substance [was] through the
drug screen” report.

       On cross-examination, Ofc. Hawkins again stated that he had no knowledge that
the Defendant was taking any prescribed medications. He further testified that he was
not familiar with a drug called “surgiwand” or whether it “would show up as an
amphetamine on” a drug screen.

          The State elected not to submit any proof regarding the worthless check charges.

        The Defendant testified on her own behalf at the revocation hearing. First, she
stated that she had made payments towards court costs in this case, and a document
showing two payments of $50.00 each was entered into evidence.1 She then testified that
she was taking prescription medications and that those medications were prescribed
“earlier” in the year. A document reflecting the Defendant’s prescriptions filled with
Infinity Pharmacy was entered into evidence. It showed that the Defendant obtained
oxycodone by prescription on the following dates in 2014: January 16 (twenty-one pills);
January 31 (twenty-one pills); February 17 (fourteen pills); March 6 (fourteen pills);
March 20 (fourteen pills); March 31 (fourteen pills); and April 23 (ninety pills). Several
additional medications were listed, but no evidence was presented regarding these drugs
or their contents.

1
    We note that the White County Case Number referenced in the document is 93CC1-2011-CR-209.
                                                 -3-
       The Defendant was asked about the birth of her child while she was on probation.
According to the Defendant, her son suffered from “pyloric stenosis[,]” which required
hospitalization “multiple times” and trips to Vanderbilt Hospital in Nashville. She
incurred medical bills as a result, paying “a few hundred dollars, even before [the child’s]
surgery,” for his medications. She also said that she had to have surgery “in regards” to
the pregnancy. Furthermore, prior to her incarceration on this violation, the Defendant
worked at Arby’s restaurant making $5.75 an hour, which money she said she used for
living expenses and to care for her child. She also claimed that she had sought
employment for a second job while working at Arby’s, including applying with Steak ’n
Shake restaurant. According to the Defendant, she had a job working as a secretary for
her father’s automobile business if she was granted release.

        The Defendant further testified that she had completed the “Teen Challenge
Program” with “Reverend Tim McLauchlin” and indicated that she would be willing to
go back to that program if offered the opportunity. The Defendant averred that she had
already agreed to attend “the six-month extension program” with Teen Challenge before
she was “violated.” If returned to the Teen Challenge Program, she would be required to
attend two hours of class weekly, attend church twice a week, submit to weekly drug
tests, and report to her probation officer as instructed, according to the Defendant.

       On cross-examination, the Defendant acknowledged that she was placed on
probation in June 2011 and that she had only paid $100.00 in court costs since that time.
She also confirmed that she had not paid any amount towards the restitution due to the
victims of these cases. According to the Defendant, once she graduated from the Teen
Challenge Program, she started working for that program in Louisville, Kentucky.
However, because she was only making $100.00 a week, she was forced to return home
and work at Arby’s. The Defendant agreed that she “did quite well” in the Teen
Challenge Program but that things later declined after returning home.

        The Defendant confirmed that the medication list she provided to the court
reflected her prescriptions from January through May 2014 but acknowledged that her
positive drug test occurred in September. According to the Defendant, she did not know
that she was required to inform Ofc. Hawkins of the prescription medications she was
taking when she began supervision with him in February 2014, and accordingly, she did
not tell him about them. She likewise agreed that she did not inform Ofc. Hawkins about
any of her prescriptions filled while under his supervision. Thereafter, the Defendant
asserted that the oxycodone found in her system on September 8, 2014, was from an “old
prescription” for that medication, but she could not account for the amphetamines found
in her system.

       Based upon this proof, the trial court concluded that the Defendant had violated
the terms of her community corrections sentence and revoked her placement in that
                                            -4-
program, ordering her to serve the “balance of [her] sentence” in confinement. The trial
court made the following determination in so ruling:

                 THE COURT: On the 13th of February, 2014, Judge Leon Burns
          signed [an] early release from incarceration. It was to do fifteen days after
          the baby is born. So different baby obviously.2

                  ....

                 . . . [T]he court is going to keep a promise that it made to you. I
          believe it was made to you at the time that you were found guilty of your
          probation violation and placed with [c]ommunity [c]orrections. When
          there’s a violation of [c]ommunity [c]orrections, the response of the court is
          that you serve the sentence and that’s what the court’s response is to this.

                 If you’re using controlled substances, amphetamines, while you’re
          pregnant, I can’t imagine a good reason for us to be doing other than trying
          to help those that are—

                  [DEFENSE COUNSEL]: Your Honor, if I may?

                  THE COURT: You may.

                [DEFENSE COUNSEL]: [The Defendant] . . . wasn’t aware she
          was pregnant until she was brought into the jail—

                  THE COURT: Well fine.

                 [DEFENSE COUNSEL]: —and she obviously passed her intake
          screen.

                 THE COURT: I understand. I’m just saying at this point, if we
          know that she’s using controlled substances and she has twins and it’s a
          high risk pregnancy,3 we’ve been through this on another occasion is what
          I’m saying. I’m not, I’m not offended by the fact that the [D]efendant is
          pregnant. I’m not offended by anything other than the lifestyle, which is
          while on [c]ommunity [c]orrections she’s violating her probation with a




2
    The Defendant was again pregnant at the time of the revocation hearing: this time with twins.
3
    A letter from the Defendant’s gynecologist to that effect was entered into evidence.
                                                     -5-
        clear understanding that she’s got a six-year sentence4 and she’s been
        violated in the past. There isn’t an alternative. And so she is revoked to
        serve her sentence, credit for any time that she’s served.

The Defendant perfected a timely appeal from the trial court’s ruling.

                                             ANALYSIS

       The Defendant submits that the trial court denied her procedural due process by
failing to make adequate findings regarding the evidence supporting revocation. The
Defendant also asserts that the evidence presented at the revocation hearing was
insufficient to support the trial court’s decision to revoke her community corrections
sentence.

        The Tennessee Supreme Court has held that the same principles that apply in the
revocation of probation also apply in the revocation of community corrections. State v.
Harkins, 811 S.W.2d 79, 83 (Tenn. 1991). The revocation of community corrections, like
the revocation of probation, rests within the sound discretion of the trial court. Id. An
appellate court will uphold a trial court’s decision to revoke probation or community
corrections absent an abuse of discretion. State v. Beard, 189 S.W.3d 730, 735 (Tenn.
Crim. App. 2005); State v. Webb, 130 S.W.3d 799, 842 (Tenn. Crim. App. 2003)
(quoting Harkins, 811 S.W.2d at 82).

       Pursuant to Tennessee Code Annotated section 40-35-311(e), the trial court is
required only to find that the violation of a community corrections sentence occurred by a
preponderance of the evidence. Once there is sufficient evidence to establish a violation
of a community corrections sentence, the trial court has the authority to revoke the
community corrections sentence. Tenn. Code Ann. § 40-36-106(e). The trial court may
then “resentence the defendant to any appropriate sentencing alternative, including
incarceration, for any period of time up to the maximum sentence provided for the
4
  The revocation order signed by the trial judge on December 9, 2014, cites to both cases (with Case
Number 4758, a two-year sentence, circled) and indicates an original sentence length of four years, rather
than six. There appears to be some confusion on several other documents in the record about the original
length of the Defendant’s sentence. It is clear from the plea agreement that Case Number 4758 was to be
served following completion of service of the four-year sentence in Case Number 4759. The revocation
order also only awards credit for time served in the county jail from October 24, 2014, to December 1,
2014. The order does not award the Defendant credit for time served in the Teen Challenge Program or in
the Community Corrections Program. Accordingly, it is necessary for us to remand this case for entry of
an amended revocation order to provide the correct original sentence length of six years for both cases
and also to reflect the Defendant’s time served in community corrections from February 13, 2014, to
October 17, 2014, when the revocation warrant was issued, see Tennessee Code Annotated section 40-36-
106(e)(3)(B); time served in the Teen Challenge Program “up to [one] year” in accordance with the plea
agreement; and any additional time served in incarceration over the course of her sentence.
                                                   -6-
offense committed, less any time actually served in any community-based alternative to
incarceration.” Tenn. Code Ann. § 40-36-106(e)(4).

       The Community Corrections Program was created as an alternative to
incarceration that provides flexibility and promotes accountability, while reducing the
number of “nonviolent felony offenders” in the state prison system. Tenn. Code Ann. §
40-36-104; see also State v. Estep, 854 S.W.2d 124, 126-27 (Tenn. Crim. App. 1992)
(“[T]he community corrections sentence provides a desired degree of flexibility that may
be both beneficial to the defendant yet serve legitimate societal purposes.”). While the
program provides defendants with freedom that would otherwise be removed if the
defendant had been incarcerated, there are specific remedies available to the trial court to
ensure that those who fail to comply with the program are sufficiently penalized for their
noncompliance. Tenn. Code Ann. § 40-36-106(e)(4).

       A defendant at a revocation proceeding is not entitled to the full array of
procedural protections associated with a criminal trial. See Black v. Romano, 471 U.S.
606, 613 (1985); Gagnon v. Scarpelli, 411 U.S. 778, 786-90 (1973). However, such a
defendant is entitled to the “minimum requirements of due process,” including: (1)
written notice of the claimed violation(s); (2) disclosure of the evidence against him or
her; (3) the opportunity to be heard in person and to present witnesses and documentary
evidence; (4) the right to confront and cross-examine adverse witnesses (unless good
cause is shown for not allowing confrontation); (5) a neutral and detached hearing body,
members of which need not be judicial officers or lawyers; and (6) a written statement by
the fact-finder regarding the evidence relied upon and the reasons for revoking probation.
Gagnon, 411 U.S. at 786; Morrissey v. Brewer, 408 U.S. 471, 489 (1972). Pursuant to
State v. Liederman, 86 S.W.3d 584, 589 (Tenn. Crim. App. 2002), where the transcript
indicates that the trial court made oral findings at the conclusion of the revocation hearing
regarding both the grounds for revocation and the reasons for the court’s finding, the
requirement of a “written statement” is satisfied.

       The Defendant asserts that this case is analogous to State v. George P. Fusco, No.
M2013-00991-CCA-R3-CD, 2014 WL 296012 (Tenn. Crim. App. Jan. 28, 2014), in
which a panel of this court reversed the trial court’s revocation of probation and
remanded the case “for entry of a written order detailing the evidence [the trial court]
relied upon and the reasons for revoking [the defendant’s] probation.” Id. at *4. In that
case, the record reflected “that, in two paragraphs, the trial judge noted his concern with
the exacting conditions of [the defendant’s] probation but also noted that [the defendant]
was required to be in strict compliance with those conditions.” Id. However, the trial
court “made no other findings of fact regarding what it relied on and the reasons for
revoking [the defendant’s] probation.” Id.


                                             -7-
       Like the trial court in Fusco, here the trial court did not make any written findings
but made oral findings on the record. Unlike the court in Fusco, however, the trial
court’s findings, although brief, state its reasons for revoking the Defendant’s community
corrections sentence: “If you’re using controlled substances, amphetamines, while you’re
pregnant, I can’t imagine a good reason for us to be doing other than trying to help those
that are—”; and “I’m just saying at this point, if we know that she’s using controlled
substances and she has twins and it’s a high risk pregnancy, we’ve been through this on
another occasion is what I’m saying.” We conclude that the trial court’s findings in this
case sufficiently state the trial court’s reasons for revoking the Defendant’s placement in
the Community Corrections Program and the ground relied upon—that the Defendant
was abusing controlled substances—and, therefore, allow for meaningful appellate
review. See, e.g., State v. Kyle Roger Stewart, No. M2014-01309-CCA-R3-CD, 2015
WL 2378988, at *2-3 (Tenn. Crim. App. May 18, 2015) (concluding same).

        The Defendant also contends that “the State never adduced evidence that taking
drug screens was a condition of [the Defendant’s]” sentence, observing that neither Ofc.
Hawkins nor the Defendant was asked if this was a condition of the Defendant’s
community corrections sentence and that “the [S]tate did not introduce any records
detailing the conditions of [the Defendant’s]” release but, rather, “relied solely on
supposition that drug screens are a condition of all probated sentences.” The Defendant
continues that it was “unclear” from Ofc. Hawkins’s testimony whether he ever asked the
Defendant about her prescription medications; that Ofc. Hawkins’s “never testified that
he noted asking [the Defendant about her prescription medications] in his file”; and that
the Defendant averred that she was unaware of any requirement to inform Ofc. Hawkins
about her prescription medications. Accordingly, she submits that the State failed to
establish this violation by a preponderance of the evidence.

       First, we believe that the Defendant mischaracterizes Ofc. Hawkins’s testimony.
Ofc. Hawkins testified that he asked “all [of his] clients” whether or not he or she used
any prescribed medications. Ofc. Hawkins then stated that, if the Defendant responded
affirmatively to this question, he would have asked for proof of any prescriptions, which
would have been included or “notated” in her file. Contrary to the Defendant’s
assertions, we do not consider Ofc. Hawkins’s testimony to mean that he would have
notated in the file that the Defendant responded negatively to said question upon being
asked. Ofc. Hawkins’s testimony indicates that “all” clients, including the Defendant,
were asked this question and that, at no time during the Defendant’s supervision, did she
ever provide Ofc. Hawkins with proof of any prescriptions, although she continued to
have multiple prescriptions filled after her placement on community corrections.

       Next, according to the evidence presented at the revocation hearing, the sample
collected from the Defendant showed that the presence of amphetamines and oxycodone

                                            -8-
was detected by the laboratory. The Defendant contends, however, that it was never
established that taking drug screens was a requirement of her release. The Defendant’s
argument ignores the obvious—the rule violation cited in the warrant was that the
Defendant failed to remain drug-free as evidenced by the positive test results; it was not
the Defendant’s failure to submit to a drug test as a requirement of her community
corrections sentence that supported the violation.

        Regardless, on February 13, 2014, the trial court partially revoked the Defendant’s
probation, ordering her to serve fifteen days in jail after her child was born and
transferring her supervision from probation to the Community Corrections Program. The
Defendant initialed each of the twenty-three conditions imposed and signed the order
placing her with community corrections on that same date, and that document is included
in the record on appeal. Conditions of her release on community corrections included the
following: “(12) I will not use intoxicants (beer, whisky, wine, etc.) or use or have in my
possession narcotic drugs or marijuana; or visit places where intoxicants or drugs are
unlawfully sold, dispensed or used.”; “(15) I will participate in random drug or alcohol
testing administered by Community Corrections personnel; time and place to be
determined by the Community Corrections Case Officer. It is an offense for a person to
intentionally use, or possess with the intent to use, any substance or devise [sic] designed
to falsify the results of a drug test.”; and “(16) Maintain proper prescription pill count.
Not have in possession old or outdated prescription medication.”

        The Defendant relies on State v. Eva Henry, No. M1999-2582-CCA-R3-CD, 2000
WL 1208313 (Tenn. Crim. App. Aug. 24, 2000), to support her assertion that the State
failed to establish that random drug testing was a condition of her community corrections
sentence. We agree with the State that this reliance is misplaced. In Henry, the
defendant was transferred from community corrections to probation, but the record failed
to establish when the transfer occurred, whether some of the conditions were imposed as
conditions of community corrections or as special conditions of probation, or whether
some of the alleged violations occurred during service of the community corrections
sentence or while on probation. 2000 WL 1208313, at *1. The Henry court concluded
that the State failed to produce any proof of the conditions of probation imposed by the
trial court upon suspension of the defendant’s sentences, which was a “fundamental item
of evidence,” and that the panel was, therefore, “without knowledge as to whether the
alleged violations in fact constitute[d] conditions of probation.” Id. To the contrary,
here, the record established that the Defendant was to remain drug-free, that random drug
testing was a condition of the Defendant’s community corrections sentence, and that she
was not to have in her possession any old or outdated prescription medication.

       Ofc. Hawkins specifically testified that the Defendant never provided any proof of
prescription medications. However, assuming arguendo that the oxycodone was validly

                                            -9-
prescribed, the Defendant still had no excuse for the presence of amphetamines in her
system. There was sufficient evidence before the trial court to establish a violation of the
conditions of the Defendant’s community corrections sentence occurred based upon her
drug test results.

        Regarding the non-payment of court costs and restitution, the Defendant
acknowledges that both she and Ofc. Hawkins testified that this was a condition of the
Defendant’s release, but she argues that trial court failed to make any written or oral
findings about the willful nature of this violation as required. In addition, he Defendant
asserts that “the evidence preponderated in favor of [her] hardships and efforts to make
payments[,]” relying on her own testimony at the revocation hearing. Notwithstanding,
the trial court’s findings reflect that its decision to revoke was based solely upon on the
Defendant’s use of controlled substances, and as stated above, there was sufficient
evidence to support this conclusion. The trial court needed only to find that a revocation
of the Defendant’s sentence was warranted by a preponderance of the evidence that she
violated a condition of her sentence.

       Based upon the Defendant’s use of controlled substances, as verified by a positive
drug test, we conclude that the trial court, pursuant to its discretionary authority, properly
revoked the Defendant’s community corrections sentence and ordered her to serve the
balance of her sentence in confinement. See Tenn. Code Ann. § 40-36-106(e)(4). She is
not entitled to relief.

                                      CONCLUSION

        In sum, we conclude that the trial court did not abuse its discretion by revoking the
Defendant’s community corrections sentence and by ordering her to serve the balance of
her original six-year sentence in confinement. Accordingly, we affirm the judgments of
the trial court. However, consistent with this opinion, we remand solely for entry of an
amended revocation order to allow credit for time served and to change the “original
sentence length” from four years to six years.




                                                   _________________________________
                                                   D. KELLY THOMAS, JR., JUDGE




                                            -10-